Citation Nr: 1430594	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for the residuals of a fractured cervical spine with mechanical strain (cervical spine disability), currently rated at 20 percent disabling.

2. Entitlement to an increased rating for left shoulder tendonitis with bursitis (left shoulder disability), currently rated at 20 percent disabling.

3. Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1991 to August 1993. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska. In July 2012, the RO continued the prior ratings of the cervical spine and left shoulder disabilities. 

In February 2011, the RO found that there was no new and material evidence sufficient to reopen a claim of service connection for the bilateral hips. While there were prior denials of claims of service connection for the bilateral hips in the past (see the November 2007 rating decision), the Veteran submitted personnel documents in November 2010 that detailed her in-service car accident. In consideration of a liberal reading of 38 C.F.R. § 3.156(c)(i) (2013), and that the records could be considered relevant, the Board will consider the claims anew. The new and material evidence analysis is not applicable. 

In October 2013, the Veteran and her spouse testified before the undersigned at a Board hearing.  In September 2012, the Veteran and her spouse testified before a Decision Review Officer (DRO).  Transcripts of both hearings have been reviewed and are contained in the file. 



FINDINGS OF FACT

1. The Veteran withdrew her appeal of an increased rating for a cervical spine disability on the record at the October 2013 Board hearing. 

2. The Veteran withdrew her appeal of an increased rating for a left shoulder disability on the record at the October 2013 Board hearing.

3. A bilateral hip disability was not manifested during service and is not otherwise related to the Veteran's active service or any service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the increased rating for a cervical spine disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2. The criteria for withdrawal of the appeal of the increased rating for a left shoulder disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for an award of service connection for a bilateral hip disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant at a Board hearing. 38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claims of an increased rating for a cervical spine disability and left shoulder disability at the October 2013 Board hearing. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review these appeals, and they are dismissed. 

VCAA

In a November 2010 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013). The AOJ notified the Veteran of information and evidence necessary to substantiate the claim for service connection; although the notice stated new and material evidence was required, it made clear the nexus element was missing and was needed to satisfy the claim. She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has been able to participate effectively in the processing of her claims and the duty to notify has been met.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Service treatment records have been associated with the claims file. All adequately identified and available medical records have been secured. While the Veteran at one point suggested that a bone scan record from Tripler Army Medical Center (Tripler) was missing, she later noted that the doctor did not write down any of the hip findings anyway (See October 2013 Board Transcript, p 4).  Also, an addendum in the file summarizes the Tripler findings (see April 1993 Medical Evaluation Board (MEB) addendum).  However, proper development and notice procedures were followed by the RO in an attempt to locate any Tripler records (see August 2008 Formal Finding Memorandum and notice letter). 

The Veteran was afforded a VA examination regarding her claims.  For reasons explained further below, the Board finds the January 2013 VA examination report to be fully adequate, wholly articulate and take into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Finally, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires VA personnel who chair a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during both hearings, the issues on appeal were identified and it was suggested that any evidence tending to show that the pertinent disabilities were related to active duty would be helpful in establishing the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); she has not identified any prejudice in the conduct of the hearings. The duty to assist is met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis but not bursitis. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). Arthritis is inflammation of a joint. See Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994); Dorland's Illustrated Medical Dictionary (Dorland's), p 152 (31st ed. 2007). Bursitis is inflammation of a sac or saclike cavity filled with a viscid fluid and situated at places in the tissues at which friction would otherwise develop. Dorland's, p 266-269. As explained below, arthritis of the hips has not been diagnosed and this avenue of entitlement is not available. 

Finally, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2013). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence may be sufficient to provide a nexus between current disability and service). 

The Board does not find service connection is warranted here because although there is a diagnosis of bilateral trochanteric bursitis, there is no nexus between that disability and service or any current service-connected disability. Shedden, 381 F.3d at 1167; Allen, 7 Vet. App. 439. 

The Veteran contended at the September 2012 DRO hearing that after her car accident in service, she had immediate neck pain but did not notice hip pain. (Transcript, p 10.) At Tripler, a bone scan was completed and "the techs" told the doctor they saw something in her hips, but the doctor replied that the hips were not the area of concern. Id. She understood that documented hip treatment would not be found in her service treatment records. Id. Still, she asserted she hurt her hips in the car accident and had arthritis (p 11). 

At the October 2013, Board hearing, the Veteran stated after the accident she walked to the stretcher in was taken to the hospital in an ambulance. (Transcript, p 3.) She was sent to Tripler to have testing done, to include a bone scan. Id. She stated that while she's getting a bone scan technician stated there is something wrong with perhaps the Dr. stated he was only focused on the neck. (p 4.) She was medically retired due to this accident. (p 5.) She had discomfort with her hips since the accident, but it wasn't as bad as her neck and back so she didn't focus on it. Id. She thought her hips got worse about 10 years after the accident. (p 6.) She denied other motor vehicle accidents. (p 11.) The Veteran's husband stated she always had pain but he met her in 1993 (p 12). 

In a September 2012 letter, J.M., who was in the accident with the Veteran, recalled being at Tripler with the Veteran for evaluation. J.M. remembered the doctor looked at the Veteran's tests and that he saw "something in the pelvic area."  The Veteran was supposed to have follow up treatment, but then was medically retired from service. 

Service treatment records document the April 1992 motor vehicle accident (MVA) but are silent for diagnoses, complaints or symptoms regarding the hips. The discharge diagnoses were cervical spine fracture, thoracic spine fracture, rib fracture, maxillary fracture and hyperextension of the cervical spine. The line of duty investigation and determination showed that she was driving a vehicle and in trying to change lanes lost control of the car, hitting a cherry picker and telephone pole before landing on the left side of the car. A February 1993 service treatment record showed chronic painful kyphosis; she was to get a MEB and go to Tripler to be evaluated regarding spine surgery. 

A March 1993 MEB noted an accident, spine problem and left shoulder problems. The diagnosis showed severe spine pain secondary to a MVA.  At the time the MEB report recommended continuance of military medical observation and care. After she returned from Tripler, an April 1993 MEB addendum showed her shoulder needed physical strengthening and no surgery was recommended at the time. She was referred to the Physical Evaluation Board (PEB). The May 1993 PEB noted a diagnosis of pain of the cervico-thoracic area, with left shoulder girdle weakness and marked kyphosis, T1 to T6 secondary to cervical and thoracic vertebral fractures from a MVA in April 1992. She was unfit for service and permanent retirement was recommended. She agreed with the findings. 

Following service, the Veteran was examined at an October 1993 VA general medical examination; the spine, rib, and maxillary fracture residuals were discussed, as well as shoulder function.  Posture and gait were normal. The hips were not addressed and no hip complaints were raised. 

At a December 1995 VA examination, the Veteran asserted that she suffered a right hip contusion after the MVA in service; the report does not reflect that the file was reviewed.  She reported sharp daily right hip pain, aggravated by activity. Objectively, she had a tender right hip.  Range of motion of the right hip was slightly reduced.  The examiner noted X-rays of the hips were within normal limits. The diagnosis was residuals of contusion to the right hip. A review of the December 1995 X-ray of the hips showed the description included suspected a small bone island in the right femoral neck head junction and was also noted in the upper sacral ala (or wing of the pelvis, see, Dorland's p 43). However, such findings would need to be correlated with any ureteral stone overlying the region. 

A March 2002 record from Dr. M. showed complaints of right hip pain; it stated: "Was in MVA 10 years ago while in the military and 'hurt it' but [did nothing] about it." She also fell three months prior on her side, injuring her right hip. Dr. M. noted that the Veteran had bumped her right front thigh on a table; it started  hurting after stair exercises the same week.  Later, the record reflected a remote history of a MVA 10 years earlier, with no hip injuries at that time.  On physical examination she walked without a limp and the extremities showed no evidence of trauma.  There was mild tenderness with external rotation of the right hip; she did not want an X-ray. The assessment was right hip pain, probable strain. 

In February 2007, the Veteran returned to Dr. M., who noted a chief complaint bilateral hip pain with the right worse than left. The pain radiated to the knee. This had persisted for three weeks.  She had started taking kickboxing class. A past MVA in the early 1990s was noted, as well as the fact that there was a positive bone scan in the military for the hips. There was tenderness of the hips. The clinical impression was bilateral hip pain with probable bursitis from kickboxing. Stretching of the lower extremities and physical therapy were recommended. A February 2007 pelvis film for Dr. M. showed a normal but incomplete study because the iliac crest and upper margin of the sacroiliac joints were cut off the film; with that limitation, the bony pelvis and hips were intact without fracture or destructive lesion. 

A January 2008 record from Dr. M. noted that the Veteran sought disability paperwork for her VA claim.  Dr. M. saw that the X-rays from February 2007 were normal by radiology, but felt they showed some degenerative changes. Bursitis was noted. Dr. M. performed physical examination found normal range of motion of the hips, although there seem to be increased pain with external rotation. The impression was bilateral hip pain. Dr. M. noted the Veteran's belief that this was related to her MVA in 1992. Dr. M. only noted that records were reviewed from 1993 and there was no mention of hip pain or injury. 

Several VA records note a normal gait (see February 2008 VA spine examination, March 2012 VA peripheral nerve examination report and April 2012 VA opinion record). 

The January 2013 VA opinion concluded that there was no nexus between the current hip bursitis and the Veteran's active service.  In so finding, the examiner noted the Veteran's reports of the nature of the car accident and extent injuries. In finding against a causal relationship, the examiner cited the delayed onset of discomfort reported by the Veteran, that the record review demonstrated no significant history of hip problems, and that recent records from December 2010 noted no functional limitations to standing or walking. Further, March 2012 records noted no functional loss and/or functional impairment of hip and thigh and X-rays showed normal hips. The examiner noted review of the MVA records from 1992 and the Veteran's statement regarding a bone scan in service.  The January 2013 examiner also stated the bursitis was not proximately due to or the result of or aggravated by primary cervical and/or thoracic kyphosis. Physical examination was performed; there was no significant antalgic gait. There was no demonstrable medical literature found to support bursitis of the hips due to cervical thoracic kyphosis. 

An earlier VA opinion, dated in March 2012, also considered the question of secondary service connection, but found it less likely than not due to or aggravated by her service-connected neck disability.  In so finding, it was explained that the Veteran did not have any altered weight bearing as a result of the neck disability.  The March 2012 VA opinion did not address direct service connection but the examination report noted that imaging studies did not show degenerative or traumatic arthritis. 

The Veteran, her husband, and J.M. are competent to state their observations of hip symptoms and problems under 38 C.F.R. § 3.159(a)(2). While her husband stated she had bilateral hip pain since he met her in 1993, the evidence shows that the Veteran only asserted right hip pain at the 1995 VA examination and in 2002. In 2002 and 2007, she reported acute injuries of both hips after exercising.  Several times the Veteran stated that her pain began years after service (see, for example, January 2013 VA examination report) but at other points she reported having hip pain since service (see DRO and Board Transcripts). The Board finds that such inconsistency undercuts the probative value of the Veteran's statements regarding the onset of hip pain. In any event, as bursitis is not a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection based solely on continuity of symptomatology is not permissible. See Walker, 708 F.3d 1331.

The Board finds the VA opinions, particularly the 2013 opinion, to be persuasive in explaining why service connection is not warranted on a direct or secondary basis. See Nieves-Rodriguez, 22 Vet. App. 295. To the extent that the examiner noted an absence of complaint regarding the hips in records, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that a mere absence of medical documentation does not contradict a veteran's statements about symptom history. See Buchanan, 451 F.3d at 1336. It is to be only one factor in deciding the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In addition, the examiner interviewed the Veteran, noted her complaints, performed a physical examination, reviewed the relevant records, and provided a reasoned opinion based on all the evidence. Further, Dr. M. noted that the bursitis was probably the result of recent exercise in 2007, which would support the examiner's conclusions. The Board assigns the medical opinion great weight. 

While the first two elements of service connection are established, the third (medical evidence of a nexus between the claimed in-service disease or injury and the present disability) is not. Shedden, 381 F.3d at 1167. Further, a nexus between a currently service-connected disability and the bilateral hip bursitis is not shown. The benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). The claim is denied. 


ORDER

Entitlement to an increased rating for a cervical spine disability, currently rated at 20 percent disabling, is dismissed. 

Entitlement to an increased rating for a left shoulder disability, currently rated at 20 percent disabling, is dismissed. 

Service connection for a bilateral hip disability is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


